December 10, 1921. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Mauldin, sustaining the order of Probate Judge in allowing a claim of Dr. Brabham against the estate of Miss Turner for board and lodging and medical services; the contention being that the claim for board and lodging should not be allowed, as the same were furnished as a gratuity. The exceptions, four in number, are overruled under the authority of Dash v. Inabinet, 53 S.C. 386; 31 S.E., 297;Wessinger v. Roberts, 67 S.C. 245; 45 S.E., 169; andKaminer v. Kaigler, 113 S.C. 225; 102 S.E., 20.
Judgment affirmed.